Citation Nr: 0709115	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of injuries 
to left shoulder, upper back, and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of April 2006.  This matter 
was originally on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in April 2005; a 
transcript is of record. 

In December 2006, the veteran submitted additional evidence 
that had not been considered by the agency of original 
jurisdiction.  The veteran has waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2006).  Consequently, the Board has considered this evidence 
and may proceed with the adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to link a current 
left shoulder, upper back, or neck disorder to an incident in 
service.




CONCLUSION OF LAW

Residuals of injuries to left shoulder, upper back, and neck 
were not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.   

A review of the record fails to show that the VCAA notice 
included the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and 
identified private treatment records.  VA also provided the 
veteran with hearings before a hearing officer at the RO and 
the undersigned Acting Veterans Law Judge.  A review of the 
record also shows that, in compliance with the Board's remand 
of April 2006, the veteran was provided with a VA medical 
examination.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran claims that he injured his neck, back and left 
shoulder in service and that he currently suffers from 
residuals of this in-service injury.  To support his claim, 
the veteran offered lay statements from A.W., J.A., and J.K.  
In the statement from A.W., dated in February 2003, A.W. 
stated that she had known the veteran his entire life and 
that when he returned from active duty service, he had back, 
neck, and left shoulder pain and that the veteran still 
suffered from these pains.  In lay statements, dated in March 
and April 2003, J.A. and J.K. essentially offered the same 
contentions as A.W.   

The veteran has also offered his own contentions in the form 
of written statements and hearing testimony.  According to a 
transcript of a hearing at the RO, dated in April 2003, the 
veteran explained that while in service, he was thrown from a 
Jeep that had lost its brakes.  The veteran denied 
involvement in any motor vehicle accidents after service, but 
acknowledged injuring his back in 1977 after slipping on ice.  
The veteran reported being treated with hot pads and stated 
that it was a "minor deal."  

At his videoconference before the Board, in April 2005, the 
veteran testified that while in service, he was x-rayed for a 
broken clavicle and put in a figure eight cast from below the 
belly line to the shoulders to strengthen his back and 
stabilize his shoulder.  The veteran recalled receiving 
treatment for this injury in 1975, but that attempts to 
acquire records of that treatment were unsuccessful because 
that doctor was dead.  The veteran stated that his present 
condition, which began when he first injured himself, had 
gotten worse over the years.  The veteran claimed that when 
he was discharged, he was not examined.  He also claimed that 
at the time, he denied to the examiner that he was no longer 
injured.  

The veteran's service medical records confirm that he injured 
himself in a Jeep accident.  The records showed that in 
September 1951, the veteran was admitted for a simple 
fracture of the left clavicle after being involved in a Jeep 
accident.  Several days later, doctors put a clavicular cast 
on the veteran.  In a progress note, dated in January 1952, 
the veteran's doctor stated that the veteran was asymptomatic 
and that his chart would be closed for duty.  The veteran's 
separation examination report, dated in August 1953, was 
negative for abnormalities.
 
The current medical evidence consists of reports from both 
private and VA physicians.  In a letter from Dr. E.R., dated 
in May 1978, the doctor explained that the veteran sought 
treatment for low back pain and sciatica from him beginning 
in 1970.  Dr. E.R. also reported that in 1975, the veteran 
slipped on some ice in a parking lot and injured his low 
back, mid thoracic spine, and upper cervical spine.  In a 
statement dated in May 1978, Dr. G.P. reported that the 
veteran injured his back, neck, and left shoulder in a Jeep 
accident in service in 1952.  Dr. G.P. also stated that the 
veteran again injured his back in 1960 in an automobile 
accident, and again in 1977 after he slipped and fell on ice.  

Post-service medical records also included VAMC treatment 
records.  In a VA radiology report, dated in September 1996, 
the physician stated that x-rays of the left shoulder showed 
an old healed fracture involving the left mid clavicle from 
previous trauma.  X-rays were negative for recent fracture or 
dislocation of the left shoulder.  In a VA radiology report, 
dated in March 2005, x-rays of the thoracic spine, left 
shoulder, and cervical spine revealed degenerative skeletal 
changes with no appreciable acute osseous or adjacent soft 
tissue abnormality.  The examiner noted chronic mild loss of 
height of multiple lower thoracic vertebral bodies.  The 
examiner's impression on all 3 views was no acute 
abnormality.

The veteran also submitted private treatment records from Dr. 
R.T.  In an assessment dated in March 2005, Dr. R.T. 
indicated that the veteran began seeing Dr. R.T. at that time 
for increased neck and back pain.  In a letter from Dr. R.T., 
dated in April 2005, Dr. R.T. stated that the veteran's 
recent increase in back and neck pain could certainly be 
related to his previous injury in 1952.  Dr. R.T. referenced 
x-rays dated in March 2005.  In another letter from Dr. R.T., 
dated in November 2006, the doctor stated that the veteran's 
increase in neck and back pain more likely than not was 
related to the previous injury.  

In May 2006, the veteran was provided with a VA examination 
of the joints for the purpose of obtaining a medical nexus 
opinion regarding the relationship between his in-service 
injury and any current back problems the veteran had.  In the 
report of that examination, dated in May 2006, Dr. L.B. 
discussed the veteran's medical history, which he indicated 
had been obtained from interviewing the veteran and reviewing 
his claims file.  Dr. L.B. stated that the veteran's service 
medical records indicated that he had injured his left 
clavicle in 1951 following a motor vehicle accident, and that 
he was treated with cast placement over a several-week 
period.  Dr. L.B. also noted that the veteran was discharged 
asymptomatic to full duty following healing of the original 
injury.  

According to the VA examination report, the veteran reported 
chronic upper cervical spine pain for the past two years 
without radiculopathy or focal neurologic deficit.  The 
veteran also reported infrequent upper thoracic and left 
shoulder pain.  Range of motion and neurological testing were 
normal on physical examination.  Dr. L.B. also reviewed x-
rays that were dated in March 2005.  Dr. L.B.'s diagnostic 
impression was degenerative joint disease of the cervical 
sine, thoracic spine, lumbar spine, and left shoulder, and 
residuals of fracture, left clavicle.  

Regarding whether the veteran's present complaints were 
related to his injury in 1951, Dr. L.B. noted that the 
veteran had a normal spine and joint examination in 1953.  
Dr. L.B. also noted that the earliest record of back related 
complaints were in the late 1970s, when the veteran gave 
histories of back injuries in 1977 as well as motor vehicle 
accidents in 1960.  Dr. L.B. also reported that the veteran's 
claims file also included mention of a fall to the left 
shoulder and back pain in the mid 1990's.  

Dr. L.B. concluded that the veteran's x-rays were suggestive 
of mild degenerative changes throughout, which would be 
typical of the aging/osteoarthritic process, which is common 
as individuals age.  Regarding the first note from Dr. R.T., 
Dr. L.B. stated that Dr. R.T. had just seen the veteran in 
the past year at the time of that statement and had presented 
no evidence that would link the veteran's complaints to the 
remote injury.  That opinion, Dr. L.B. stated, was based on 
speculation only, and not medical evidence.  Dr. L.B. stated 
that it was less than 50 percent likely that the present 
problems were the result of the remote motor vehicle 
accident.

The Board concludes that the opinion rendered by Dr. L.B. is 
the most probative evidence of record, and thus is 
controlling.  Dr. L.B.'s opinion was based on a review of the 
claims file and a medical examination of the veteran.  Dr. 
L.B. also provided adequate rationale for his opinion.  The 
Board declines to give much weight to the opinion of Dr. R.T. 
for the same reasons cited by Dr. L.B.  Dr. R.T. did not 
indicate whether he had reviewed the veteran's pertinent 
medical history or explain the bases for his conclusion.  
Regarding the other medical evidence of record, that evidence 
is absent for any opinions directly linking any of the 
veteran's current symptoms to his in-service Jeep accident, 
and as such, does not support the veteran's claim.

The Board finds that the weight of the evidence is against a 
grant of service connection.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 





ORDER

Service connection for residuals of injuries to left 
shoulder, upper back, and neck is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


